1
2
3
4
5
6
7
8
                                                                                    JS-6
9
10                            UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION
13   Arjun Raju & Divya Pusapati,                    No. 2:21-cv-02929 SVW (ASx)
14              Plaintiffs,
                                                     ORDER GRANTING STIPULATION
15                       v.                          TO STAY ACTION DUE TO LAPSE
                                                     IN STATUTORY AUTHORITY
     UNITED STATES CITIZENSHIP &                     RELATED TO EB-5 IMMIGRANT
16                                                   INVESTOR PROGRAM
     IMMIGRATION SERVICES (USCIS),
17   et al.,
                                                     Honorable Stephen V. Wilson
18              Defendants.                          United States District Judge
19
20
21         On July 13, 2021, the parties filed a Stipulation to Stay Action Due to Lapse in
22   Statutory Authority Related to EB-5 Immigrant Investor Program.
23         Having considered the stipulation and the current state of the EB-5 Immigrant
24   Investor Program,
25
26
27
28
                                                 1
1          IT IS HEREBY ORDERED that this case is stayed pending the reauthorization of
2    the EB-5 program.
3          The case is administratively closed and moved to the inactive calendar. The
4    parties are ordered to advise the Court, in writing, when the case should be restored to
5    the active calendar.
6
      Dated:     July 15, 2021
7
8
                                              HONORABLE STEPHEN V. WILSON
9                                             UNITED STATES DISTRICT JUDGE

10
      Presented by:
11
      TRACY L. WILKSON
12    United States Attorney
      DAVID M. HARRIS
13    Assistant United States Attorney
      Chief, Civil Division
14    JOANNE S. OSINOFF
      Assistant United States Attorney
15    Chief, General Civil Section
16     /s/ Christina Marquez
      CHRISTINA MARQUEZ
17    Assistant United States Attorney
      Attorneys for Federal Defendants
18
19
20
21
22
23
24
25
26
27
28
                                                  2
